 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ESTHER LOPEZ,                                            Case No.: 2:18-cv-02098-APG-NJK

 4          Plaintiff                                               Order Staying Case

 5 v.

 6 DITECH FINANCIAL, LLC,

 7          Defendant

 8         In light of defendant Ditech Financial, LLC’s notice of bankruptcy (ECF No. 14) and the

 9 parties’ joint status report (ECF No. 16) indicating that the bankruptcy is still pending,

10         IT IS ORDERED that this case is STAYED pending resolution of defendant Ditech

11 Financial, LLC’s proceedings.

12         IT IS FURTHER ORDERED that the parties shall file a status report 180 days from the

13 date of this order and every 180 days thereafter.

14         DATED this 26th day of August, 2019.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
